Citation Nr: 1730648	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  07-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 20 percent for amputation of the first, second, and third toes of the right foot.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1964 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2008, the Board issued a decision denying the claim.  In December 2013, the Board vacated that decision on the basis that the Veteran had not been afforded a hearing before the Board as he had requested, and remanded the matter for corrective action.  In October 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.

(A matter regarding attorney fees, on appeal from a September 2012 RO decision, is being separately addressed.)

(The Veteran has another issue pending on appeal before the Veterans Law Judge who conducted a hearing in, and who will decide, that matter).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  

The Veteran contends that the rating currently assigned for the amputations of the first, second, and third toes of his right foot does not reflect the severity of the disability.  At the October 2016 Board hearing, he testified that there is metatarsal involvement in the amputations of his toes, which would meet the criteria for a higher rating.  The Board finds that the medical evidence of record, including previous VA examinations, is unclear as to the exact extent of the toe amputations, and specifically whether there was metatarsal involvement in the amputations of the first, second, and third right toes.  Because this is a medical question, the matter must be remanded for a VA examination.

Updated records of VA evaluations or treatment the Veteran has received for residuals of toe amputations are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all outstanding (updated to the present) clinical records of VA evaluations and/or treatment the Veteran has received for residuals of amputations of the first, second, and third right toes.

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedic surgeon to ascertain the severity of his residuals of right foot first, second, and third toes amputations.  The Veteran's entire record should be reviewed by the examiner in connection with the examination (and the examiner should have available for review the portions of VA's Rating Schedule pertaining to the rating of the disability at issue).  The examiner should describe how much of each toe was amputated, and specifically whether there is involvement of the metatarsals/metatarsal heads in the amputations of the first, second, and third right toes.  

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

